 1 DICKINSON WRIGHT PLLC
   JOHN L. KRIEGER (Nevada Bar No. 6023)
 2 Email: JKrieger@dickinson-wright.com

 3 HILARY A. WILLIAMS (Nevada Bar No. 14645)
   Email: HWilliams@dickinsonwright.com
 4 8363 West Sunset Road, Suite 200
   Las Vegas, NV 89113
 5 Telephone: (702) 550-4400
   Fax: (844) 670-6009
 6

 7 ONDERLAW, LLC
   JAMES R. DOWD (Missouri Bar No. 28818MO) (Pro Hac Vice)
 8 Email: jim@dowdj.com
   MATTHEW P. O’GRADY (Missouri Bar No. 47543MO) (Pro Hac Vice)
 9 Email: mpo@onderlaw.com
   110 East Lockwood, 2nd Floor
10
   St. Louis, MO 63119
11 Telephone: (314) 963-9000
   Fax: (314) 963-1700
12 Attorneys for Plaintiff Ken Warren

13                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
14

15 KEN WARREN,                                       CASE NO: 2:17-cv-01100-JAD-GWF

16                                  Plaintiff,
                                                     STIPULATION AND ORDER TO
17         vs.                                       EXTEND BRIEFING DEADLINES ON
                                                     MOTION FOR RECONSIDERATION
18
   CARDOZA PUBLISHING, INC.,                         [ECF No. 118]
19 and AVERY CARDOZA,
   a/k/a ALLAN SILBERSTANG,                          [First Request]
20
                         Defendant.
21

22         Plaintiff Ken Warren and Defendants Cardoza Publishing, Inc. and Avery Cardoza a/k/a
23 Allan Silberstang, by and through their respective counsel, hereby stipulate that the deadline for

24 Plaintiff to file and serve his opposition to Defendants’ Motion for Reconsideration (currently

25 due on or before July 23, 2019), shall be extended to July 30, 2019. The parties also agree that

26 Defendants’ reply will be due on or before August 13, 2019.

27
28

                                                    1
 1           This is the first request to extend the briefing on this Motion. This request is made in
 2 good faith to accommodate the schedules of the parties and their counsel, and is not requested for

 3 any improper purpose or delay.

 4 DATED this 16th day of July 2019.                     DATED this 16th day of July 2019.
 5 DICKINSON WRIGHT PLLC                                 GUTKE LAW GROUP
 6 /s/ John L. Krieger                                    /s/ John H. Gutke
 7 John L. Krieger, Esq. (NV Bar No. 6023)               John H. Gutke, Esq. (NV Bar No. 10062)
   Email: JKrieger@dickinson-wright.com                  552 East Charleston Boulevard
 8 Hilary A. Williams, Esq. (NV Bar No. 14645)           Las Vegas, NV 89104
   Email: HWilliams@dickinson-wright.com                 Telephone: (702) 766-1212
 9 8363 West Sunset Road, Suite 200                      Fax: (702) 825-0311
   Las Vegas, NV 89113-2210                              Email: john@gutkelaw.com
10 Telephone: (702) 550-4400                             Attorney for Defendants
11 Fax: (844) 670-6009

12 - and –

13 ONDERLAW, LLC
   JAMES R. DOWD
14
      (Missouri Bar No. 28818MO) (Pro Hac Vice)
15 Email: jim@dowdj.com
   MATTHEW P. O’GRADY
16 (Missouri Bar No. 47543MO) (Pro Hac Vice)
   Email: mpo@onderlaw.com
17 110 East Lockwood, 2nd Floor
   St. Louis, MO 63119
18
   Telephone: (314) 963-9000
19 Fax: (314) 963-1700
   Attorneys for Plaintiff
20

21                                                  IT IS SO ORDERED:
22

23
                                                    UNITED STATES DISTRICT JUDGE
24                                                  The Honorable Jennifer A. Dorsey
25
                                                                7/17/2019
                                                    Dated:
26

27
28

                                                     2
